DETAILED ACTION
This action is in reply to papers filed 8/15/2019. Claims 1-7 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200056148A1, published 2/20/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 is drawn to a cell culture system for adhering cells to a culture container to culture the cells, the cell culture system comprising: a culture container in which at least a part of a culture surface of the culture container is formed of a base material, the base material having a contact angle of not more than 84 °, being selected from a group comprising polyethylene, polypropylene, polymethylpentene, cyclic olefin polymer, cyclic olefin copolymer, polyvinyl chloride, polyurethane, polyester, polyamide, ionomer, ethylene-vinyl acetate copolymer, ethylene-vinyl alcohol copolymer, ethylene-acrylic acid copolymer, ethylene-methyl acrylate copolymer, ethylene-methacrylic acid copolymer, ethylene-methyl methacrylate copolymer, polyacrylic acid, polymethacrylic acid, methyl polyacrylate, methyl polymethacrylate, polydimethylsiloxane and fluorine-based resin, and having been irradiated or hydrophilized; a medium container in which a medium is accommodated; and a laminin supply container in which laminin or a fragment thereof as a cell adhesion factor is accommodated, wherein the medium is transferred from the medium container to the culture container, the cells are injected into the culture container, and the laminin or the fragment thereof is transferred from the laminin supply container to the culture container, and the cells are thus cultured.
At issue here is that the claim- which is directed to a cell culture system- includes a number of process steps. To wit, claim 6 recites a step of (1) transferring the medium into a medium container; (2) injecting cells into the culture containing and (3) transferring laminin, from a laminin supply container, to the culture container. This is improper. Per MPEP 2173. 05 (p), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to "A system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
In the instant case, the claim is drawn to a cell culture system- an apparatus- and it contains process steps. Accordingly, the claim is indefinite. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Takahashi et al. (PgPub US20180201898A1, Filed 2/24/2016, Reference 1 in IDS filed 11/20/2020).

Takahashi et al. discloses a substrate for supporting cells having a surface suitable for supporting, attaching, preserving, culturing and/or proliferating cells, and a method for producing the substrate (Pg. 1, para. 2). Regarding claim 1 , claim 4, claim 5 (in-part) and claim 6 (in-part), Takahashi et al. discloses a cell culture method for adhering mouse embryonic stem cells (as in claim 3) (Pg. 9, para. 132) to a culture container to culture said cells, wherein: at least a part of a culture surface of the culture container is formed of a polyethylene base material (as in claim 2, in-part) (Pg. 2, para. 34), the base material having a contact angle of not more than 84 ° (Pg. 2, para. 29) and said base material having been irradiated (as further in claim 2) (Pg. 2, para. 39). In addition, Takahashi discloses use of a medium containing laminin as a cell adhesion factor (Pg. 3, para. 53). With further respect to claim 5, at Pg. 7, para. 109 Takahashi discloses the culture media can be purchased from various manufacturers. Thus, claim 6, because Takahashi at Pg. 12, para. 153 discloses preparing the culture plates with laminin, prior to any cells or media being added, Takahashi necessarily discloses a laminin supply container in which the laminin is contained.  
Of note, the ‘wherein clauses’ recited in claim 6 (e.g. wherein the medium is transferred from the medium container to the culture container, the cells are injected into the culture container, and the laminin or the fragment thereof is transferred from the laminin supply container to the culture container, and the cells are thus cultured) are not given patentable weight. This is because the claim 6 is drawn to a system, an apparatus. Per MPEP 2114 (II), "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Accordingly, Takahashi anticipates the claimed invention. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (PgPub US20180201898A1, Filed 2/24/2016, Reference 1 in IDS filed 11/20/2020) as applied to claims 1-6 above, and further in view of Mochitate (PgPub US20060263878A1, Published 11/23/2006).

The teachings of Takahashi et al. are relied upon as detailed above. However, Takahashi et al. fail to teach a concentration of laminin accommodated in the laminin supply container is not more than 0.1 mg/mL (as in claim 7).
Before the effective filing date of the claimed invention, Mochitate taught a culture substrate coated with a hydrophobic binding-absorptive polymer, such as polyethylene (Pg. 6, para. 51; Pg. 2, para. 14) and wherein an immobilized preparation of a cell adhesion protein, such as laminin (Pg. 2, para. 10), is bound to the substrate (Pg. 1, para. 1). Continuing, Mochitate adds that when cell adhesion proteins are directly immobilized on cell culture substrates, the substrates are coated usually at the concentration from 5 to 10 μg/ml (Pg. 8, para. 68) (as in claim 7).
When taken with the teachings of Takahashi et al., wherein Takahashi is drawn to a cell substrate comprising the cell adhesion molecule laminin, one of ordinary skill in the art would have found it prima facie obvious to apply laminin at the concentration as described in Mochitate because Mochitate teaches, when cells are directly immobilized on cell culture substrates, this coating concentration is sufficient. Thus, one of skill in the art, in reading this, would be motivated to have no more than 0.1 mg/ml of laminin in a laminin supply container.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious
Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.


			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632